Order entered January 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00857-CV

                RECLAIM CONSTRUCTION, LLC, Appellant

                                          V.

       FRANCISCO JAVIER LOPEZ AND TOMAS LOBO, Appellees

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-04975

                                       ORDER

      On appellant’s motion, we extended the deadline for filing appellant’s brief

to January 19, 2021. To date, however, the brief has not been filed. Accordingly,

we ORDER the brief be filed no later than February 8, 2021. We caution

appellant that failure to comply may result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                               /s/   CRAIG SMITH
                                                     JUSTICE